Citation Nr: 1215108	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  07-07 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to October 1978, with 21 months of prior active service reportedly beginning in January 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The issue remaining on appeal (listed above) has been previously before the Board, originally when the claim was denied in a February 2010 Board decision.  The appellant appealed the Board's February 2010 denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated November 9, 2010, the Court vacated the Board's February 2010 denial and remanded this matter to the Board for compliance with the instructions included in an October 2010 Joint Motion for Remand (JMR).  In June 2011, the Board then remanded the issues addressed in the JMR so that appropriate development may be completed in compliance with the terms of the JMR.

In January 2012, the issue remaining on appeal was again remanded by the Board to complete necessary development (while a separate claim on appeal at that time was denied).  Both of the prior Board remands pertinent to this issue involved directives to obtain a VA examination report with a medical etiology opinion acknowledging and addressing the Veteran's lay testimony concerning continuity of symptomatology from the time of the Veteran's active duty military service.  During the processing of the most recent Board remand, a February 2012 revised VA examination report was obtained which directly acknowledges and discusses the Veteran's report of continuity of pertinent symptomatology following service.  This acknowledgment, in the context of this case where the Board finds that the Veteran's testimony in this regard is not reliably credible, is adequate to permit proper appellate review to proceed.  The Board finds that there has been substantial compliance with the directives of the Board's prior remands.

The Board also notes that the February 2010 Board decision remanded the issues of entitlement to service connection for tinnitus and entitlement to service connection for psychiatric disability other than PTSD, to include depressive disorder and anxiety.  The record before the Board at this time does not reflect that processing of the February 2010 Board remand at the RO-level has been completed (no new RO decision or supplemental statement of the case has been issued).  The JMR and Court Order do not pertain to those issues.  Therefore, the Board finds that those issues are not yet back before the Board for final appellate review, and the Board will not address those matters at this time.  Should the benefits sought with regard to those issues remain denied following readjudication at the RO-level, the matters will accordingly be the subject of a separate Board decision in the future.


FINDING OF FACT

Back disability was not manifested during active service or for many years thereafter, nor is the Veteran's current back disability otherwise related to service.


CONCLUSION OF LAW

The Veteran's back disability was not incurred in or aggravated by the Veteran's active duty service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought in a letter dated in November 2004.  Moreover, in the November 2004 letter, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that this letter was sent to the appellant prior to the May 2005 rating decision currently on appeal.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board also notes that additional VCAA notice was provided in a December 2005 letter, which was sent to the appellant prior to the most recent RO-level readjudication of the issue on appeal as evidenced by the February 2012 supplemental statement of the case.  This additional VCAA notice was therefore effectively timely.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, a March 2006 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records and VA examination reports.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.

The Veteran has been afforded a VA examination addressing this case in compliance with the JMR, and the most recent revision of the VA examination report dated in February 2012 is of record; the examination was originally conducted in August 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds that the February 2012 revised VA examination report contains sufficiently specific clinical findings and informed discussion of the facts of record to provide probative medical evidence adequately addressing the issue decided below.  The examination report obtained contains sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board finds that a further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal.

Analysis

The Veteran seeks entitlement to service connection for a back disability which he contends was caused or began during active duty.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

It is clear from the record that the Veteran currently suffers from a chronic disability of the back.  The December 2007 VA examination report shows a current diagnosis of minimal lower lumbar degenerative disc disease.  The critical question in this case is whether the chronic back disability is causally related to the Veteran's service.

The Veteran's service treatment records indicate some complaints of back pain and soreness during the Veteran's active duty service.

A March 1971 service treatment report shows that the Veteran complained of pain in the lower lumbar region of the back, diagnosed as lower lumbar strain and treated with heat and muscle relaxers.  No proximate pertinent follow-up symptoms or treatments are noted in the service treatment records.

A July 1973 service treatment report shows that the Veteran complained of lower back pain beginning the previous night; the Veteran also discussed suffering a back injury two years prior involving heavy lifting.  A medical impression of muscle strain was initially entered, and further evaluation resulted in a diagnosis of muscle spasm.  No proximate pertinent follow-up symptoms or treatments are noted in the service treatment records.

A December 1974 periodic medical examination report shows that the Veteran reported that he "had" a back problem "last year" that was caused by heavy lifting.  Clinical evaluation at that time found the Veteran to be clinically normal in all respects, including with regard to the spine, and no pertinent abnormalities were noted.  This report strongly suggests that any prior back injury was acute in nature and did not result in chronic disability.

It appears that any in-service episodes of back pain resolved without chronic disability prior to the end of active duty service; the Veteran's July 1978 separation examination report shows that the Veteran's spine was found to be clinically normal at that time with no pertinent defects noted and, moreover, the Veteran identified no manifestations suggestive of a back pathology in his statement of present health associated with that examination report.  The Veteran endorsed hearing loss and dizziness / fainting spells but specifically denied recurrent back pain at that time; the report also discussed the Veteran's recent pneumonia but contains no suggestion of any back symptoms or concerns.  This strongly suggests that a trained medical professional and the Veteran himself did not believe that the Veteran suffered from any chronic disability of the back at that time, and it suggests that any instance of back pain during service was acute in nature and not a manifestation of chronic disability.

A December 2007 VA examination report is of record and evaluates the Veteran's current back disability.  This report confirms that the Veteran is currently diagnosed with "minimal lower lumbar degenerative disc disease" associated with "chronic low back pain with parasthesia."  Detailed clinical findings concerning the current disability were included.  Beyond this, however, no etiology opinion was presented at that time.  The Board notes that a September 2005 private medical report contains consistent diagnostic findings in all pertinent respects.

A March 2008 addendum to the December 2007 VA examination report adds to the record a pertinent etiology opinion addressing the question of whether the Veteran's current back disability is etiologically related to his military service.  In this regard, the examiner clearly states that the "current minimal degenerative changes of his lumbar are less likely caused by his episodes with repeated back sprain."  The examiner discusses a rationale citing the absence of any notation of chronic back pain on the separation examination report at the time of the Veteran's discharge. 

The appellant is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation).  Unless the Board finds that the Appellant's testimony is not credible, an examiner may not ignore that lay evidence and base his/her opinion on the absence of in-service corroborating medical records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  As discussed in the Board's June 2011 and January 2012 remands, the October 2010 JMR found that the Board's vacated February 2010 decision relied extensively upon a December 2007 VA examination report and accompanying March 2008 addendum in denying entitlement to service connection for a back disability.  In the addendum, the examiner opined that the appellant's current lumbar degenerative changes are "less likely caused by his episodes with repeated back sprain[]" in service, because "[t]he separation physical from the military did not note any chronic back pains at the time of discharge, however, it is possible that [the appellant] neglected to mention this [to] the examiner."  The JMR found that the VA examiner's language can reasonably be construed to mean that his etiological opinion would be different had the appellant complained of back pain at separation.  The JMR noted that the appellant has stated that his low back pain has been chronic since service, indicating that he had back pain at separation.  The VA examiner, however, relied only on the separation examination report, which failed to mention pain.  Thus, the JMR found that the VA examiner's rationale is inconsistent with Barr and Dalton, because he did not address the appellant's descriptions of chronic pain since the in-service treatment in reaching his opinion.  Consequently, the JMR found that "a new examination or clarifying addendum is necessary."

With consideration of the JMR, and the additional development that has followed, the Board now articulates its finding that the Veteran's descriptions of chronic pain since the in-service treatment are not credible.  The Board notes the significant inconsistency between the Veteran's current testimony indicating continuity of back pain since service compared to his own prior indication of having experienced no history of any recurrent back pain through the time of his separation from service (as documented in his service separation examination report medical history questionnaire).  The service separation examination report shows the Veteran's denial of any history of recurrent back pain and shows that the Veteran was evaluated to have no pertinent medical abnormalities at that time.  The report otherwise shows no suggestion that the Veteran indicated any complaints concerning his back at that time.  The Board finds that the service separation examination is precisely the occasion upon which the Veteran would be expected to report any back problems, but the Veteran denied any pertinent problems and was medically evaluated to be without pertinent abnormalities.  The service treatment record is contemporaneous evidence informed by the Veteran's own statements at the time of the conclusion of his active duty military service, and clearly contradicts the Veteran's recent indications of experiencing continuity of back pain since service.  The Board additionally observes that in December 1974 the Veteran referred to having "had" a back problem "last year" in the past tense, with no suggestion of ongoing persistent symptoms; medical examination at that time revealed that the Veteran's spine was normal and no pertinent abnormalities were noted.

Although the Veteran has expressed that he has experienced a continuity of back pain since the time of his military service, these statements, beginning more than 25 years after his separation from active duty service, were made in connection with this claim for VA monetary benefits and are inconsistent with contemporaneous evidence from the conclusion of his military service including as informed by his own statements at that time.  The Board finds that the Veteran's statements asserting continuity of pertinent back symptomatology since the time of his separation from service are not reliably credible.  Rather, from the Board's review of the evidence, it appears that the Veteran's in-service incidents of back pain were acute in nature and resolved prior to the Veteran's separation from military service; the Board finds that his current chronic back disability did not have onset until years following his separation from active duty service and no competent medical evidence suggests any other basis for finding a current chronic back disability to be otherwise etiologically linked to military service.

Following the Board's June 2011 remand, the new August 2011 VA examination report on this point (with a final signature date in September 2011) discussed the pertinent evidence and information following review of the claims-file.  The examiner found that "CHRONIC LUMBAR STRAIN is less likely as not (less than 50/50 probability) caused by or a result of THE VETERAN'S MILITARY SERVICE."  The August 2011 VA examination report originally presented a rationale similar to that which the JMR previously found to be inadequate.  The August 2011 VA examination report presents the following 'rationale (explanation/basis) for the opinion presented': "A paucity of entries in the SMR's without any continuity or chronicity demonstrated[;] brief mention on two occasions in the CPRS of back pain; no continuity, no chronicity."

Following the most recent Board remand of January 2012, a new February 2012 VA examination report addendum responded to the request for discussion with an expanded explanation of rationale addressing the appellant's descriptions of chronic pain since the in-service treatment.  The examiner noted that the service records show that the Veteran was examined in 1974, after the documented in-service back problems, and "was qualified for duty" without any restrictions or profile.  The examiner characterized the in-service back incidents as "minor."  The examiner revised one of his prior statements, now noting "brief mention on three occasions in the CPRS of back pain; no continuity; no chronicity."  The examiner discusses the post-service medical evidence in detail, beginning with the earliest documentation of medical treatment referencing back pain in December 2006.  Along with a detailed discussion identifying pertinent medical records, the February 2012 VA examination report directly addresses the Veteran's lay report of continuity of pain since the time of his separation from service.  The examiner explains that "[t]o decide that the veteran's account of chronic back pain since service were not accurate and credible is beyond the scope of this examiner's skills....  I would choose always to believe the veteran ...."  The examiner further comments that "[t]here would have to be [] documentation of treatment to substantiate the claims for the purposes of a c&p exam."

The Board finds that the February 2012 updated version of the VA examination report has now sufficiently satisfied, under the circumstances of this case, the requirement that the report "expressly address the Veteran's descriptions of chronic pain since the in-service treatment."  The February 2012 VA examination report makes clear that the examiner considered and understood the Veteran's reported continuity of back pain from the time of his separation onward.  It is significant in this case that the Board specifically finds that the Veteran's lay testimony indicating continuity of back pain symptomatology since service is not credible.  Because the Board finds that the Veteran's testimony regarding continuity of back pain since the time of service is not credible, there is no prejudice to the Veteran in this case from any question of whether a VA examination report must accept such testimony as a valid indication of pertinent symptomatology continuously since service.  The Board notes that the February 2012 VA examination report's discussion addresses the Veteran's reported continuity of symptomatology and, in the context of the discussion of the broader record, indicates that the examiner found no evidence which his medical expertise identified as pertinent to the Board's consideration of the credibility of the Veteran's report of continuity of symptomatology since service.  The Board finds that it is now appropriate for the Board to issue a final decision in this case with a proper finding that the Veteran's lay testimony of continuity of back pain is not reliably credible in this case.  The Board finds that no useful purpose would be served by further remand for any further development on this matter.

The competent etiology opinion weighs against finding any link between the current back disability and the Veteran's military service.  The latest revised February 2012 VA examination report is adequate to permit appellate review in compliance with the terms of the JMR.  There is no positive etiology opinion supporting the Veteran's contentions in this case.  The etiology opinions, together with the examination report findings, clearly indicate that the Veteran's periodic in-service incidents of back pain were not the onset of his current chronic back disability involving slight disc disease.  The Board again observes that the in-service instances of back pain shown in the service treatment records were evaluated at the time to be acute injuries and were followed by in-service documented instances of being medically found free of pertinent back abnormality and also denying any history of persistent back pain; there is no competent medical evidence suggesting that these injuries were the onset of any chronic back disability.

The Board finds that the service treatment records show no chronic back disability manifested during service, and a VA examination report shows that no current chronic back disability is otherwise etiologically linked to service.  The Board notes that there is no contemporaneous evidence of any onset of chronic back disability within one year following service or for many years thereafter.  To the extent that the Veteran's contentions may suggest that he recalls experiencing a continuity of symptoms since during service, the Board finds that such testimony is not credible.  No back symptoms were noted at the time of the Veteran's discharge examination, contrary to the Veteran's more recent indications that he has experienced pertinent back pain since the time of his military service.  Clinical examination of the spine was normal and, furthermore, the Veteran denied any pertinent symptoms as discussed above.

The Board perceives great probative value in the contemporaneous examination report and the Veteran's own statement of medical symptoms at the time of separation which indicate an absence of back symptomatology or diagnosis.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  The Board also observes that the Veteran has not made any specific contention in this case that he experienced any significant change in his back health in the first year following separation, nor does any other evidence of record suggest any such change in his back health within a year of separation from service.  The Board finds that the February 2012 revised VA examination report is probative evidence indicating that the Veteran's current back disability is not otherwise etiologically related to his military service, and there is no contrary medical evidence on this point.

The Board further notes that a prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In sum, the Board is compelled to conclude that the preponderance of the evidence is against the claim of service connection for back disability.  As such, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service Connection Conclusion 

The Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a back disability.

In reaching this decision, the Board has reviewed the entirety of the evidence of record but finds that there is no other evidence of record which probatively contradicts the findings presented in the most probative evidence discussed above with regard to the issue on appeal.  The Board acknowledges that the claims file contains a quantity of other documents, including medical records referring to the Veteran's back problems (without etiology opinions), but none of the information in these records substantially supports the Veteran's claim or otherwise contradicts the evidence deemed to be most probative in the discussion above.

Here, the evidence does not support finding that the Veteran's current back disability is related to his military service.  The Veteran has been afforded a VA examination with an adequate VA examination report in connection with his claim; the examiner provided a negative nexus opinion.  The revised February 2012 VA examiner provided a rationale informed by all the pertinent credible evidence in the claims file.  The examiner's opinion is uncontradicted.  No medical professional has provided any opinion indicating that the Veteran's current back disability is related to his military service.  None of the Veteran's post-service medical records indicate that any current back disability is related to his military service.

The Board acknowledges that service connection may indeed be granted when a chronic disease or disability is not present in service, but there is evidence of continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  In accordance with Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Board concludes that the lay evidence presented by the Veteran concerning his continuity of symptoms after service does not provide a persuasive basis to award service connection in this case because the Veteran's testimony in this regard is not credible.  There is no controversy as to the fact that the Veteran experienced some back symptoms during his military service; the Board finds that the evidence reflects that the in-service back symptoms were acute in nature and resolved during service without any persisting or chronic disability.  The Board finds that there is no credible evidence in this case establishing continuity of the current chronic back disability from the time of active duty military service.

Additionally, because the Veteran was not diagnosed with an arthritis disability of the back within one year of separation of service, there is no presumption that such a diagnosis was incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the Veteran's belief that his current back disability is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the diagnosis and etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Robinson v. Shinseki, 312 Fed. Appx. 336 (Fed. Cir. 2009) (non-precedential) (confirming that, 'in some cases, lay evidence will be competent and credible evidence of etiology').  However, a determination concerning the possibility of a causal relationship between military service and chronic acquired back disabilities diagnosed more than a year after service requires specialized training, and may therefore not be established by lay opinions on etiology.

As the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a back disability, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to service connection for a back disability is denied.  See 38 U.S.C.A § 5107.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


